NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _________________

                                      No. 19-2431
                                   _________________

                            UNITED STATES OF AMERICA

                                             v.

                        JUAN FREDY HERNANDEZ-ZOZAYA,
                                 also known as Jose
                                also known as Cocho
                               also known as Pancito,
                                              Appellant

                                   _________________

                       Appeal from the United States District Court
                              for the District of New Jersey
                                 (No. 2-15-cr-00080-001)
                         District Judge: Hon. Stanley R. Chesler
                                   _________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                     July 9, 2020

                Before: McKEE, BIBAS, and FUENTES, Circuit Judges.

                               (Filed: September 10, 2020)
                                   _________________

                                       OPINION **
                                   _________________



**
  This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
FUENTES, Circuit Judge.

         Juan Fredy Hernandez-Zozaya appeals his conviction and sentence for two counts

of conspiracy for his role in managing multiple brothels across New Jersey. Zozaya was

sentenced to 78 months’ imprisonment. For the following reasons, we will affirm.

                                        I.    Background

         In October 2018, Zozaya was charged with one count of conspiring to transport

individuals for purposes of prostitution, 1 and one count of conspiracy to harbor aliens for

financial gain. 2 Zozaya pleaded not guilty.

         As alleged in the indictment, Zozaya operated a chain of brothels throughout New

Jersey, alongside his girlfriend, Elizabeth Rojas. The majority of women employed as

prostitutes were undocumented. Zozaya also hired undocumented individuals to work as

house-operators in charge of opening and closing the brothels, taking payment from

customers, and running errands for the prostitutes, and others to serve as lookouts to warn

of police activity.

         During the course of a five-day trial, the Government presented the testimony of

three of Zozaya’s brothel workers.

         One of those workers, Jose Hernandez-Moreno, described how he came to the

United States illegally and started working for Zozaya. Moreno informed Zozaya that he

was undocumented, but Zozaya never asked for “working papers” or processed tax forms




1
    18 U.S.C. § 2421; 18 U.S.C. § 371.
2
    8 U.S.C. §§ 1324(a)(1)(A)(iii), (A)(v)(I), (B)(i).
                                                2
for Moreno’s employment. 3 Moreno also testified that Zozaya rented eight houses as

brothels under different names; made employment decisions, including pay; found

women to work as prostitutes; transported workers to and from bus and train stations; and

made rounds and daily calls to ensure operations were running smoothly, and to collect

cash payments from customers.

        Two former prostitutes also testified and corroborated Moreno’s account of

brothel operations. Cristina Suerro Guerrero testified that she began working for Zozaya

sometime after arriving in the United States illegally from the Dominican Republic.

While working for Zozaya, Guerrero lived in Pennsylvania and New York, and traveled

to the brothels in New Jersey. On one occasion, Zozaya transported Guerrero from a

train station in Trenton to one of the brothels. Guerrero also explained that Zozaya knew

she lived out-of-state, and that he never asked for her “working papers” or identification,

never provided her with tax forms, and paid her in cash.

        Nashielly Salinas Pacheco testified that after being trafficked across the border

from Mexico, she worked for Zozaya while living in Queens, New York. On at least one

occasion, she traveled by bus from New York to New Jersey, and one of Zozaya’s

workers picked her up from the station and drove her to a brothel. Again, Zozaya never

asked to see Pacheco’s working papers, and never gave her any tax forms. Pacheco also

testified that when Zozaya or Roja scheduled her shifts, it was understood that she could

not leave her assigned brothel without permission. She explained that this was because



3
Ohio App. 379.
                                              3
“it was a brothel and there are neighbors and what we were doing is not legal,” and she

knew if she got caught “[law enforcement] would put me in jail for prostitution and later

deport me.” 4

       The Government also called two law enforcement witnesses who testified about

arrests made and evidence seized during the execution of search warrants at

the brothels. As relevant, Special Agent Christopher Iatoro from Homeland Security

testified that law enforcement encountered approximately 30 people on the day the

brothels were searched, the majority of whom were illegal aliens.

       The jury convicted Zozaya on both counts. At sentencing, the District Court

rejected Zozaya’s objection to a six-level specific offense characteristic enhancement

under Guidelines § 2L1.1(b)(2)(B), based on its finding that the offense involved

harboring between 25 to 99 illegal aliens. 5 The District Court sentenced Zozaya to

concurrent 78-month terms of imprisonment on each count. Zozaya’s timely appeal

followed.

                                      II.   Discussion

       Zozaya raises four issues on appeal. 6 As to Count I, he argues that the evidence at

trial was insufficient to support a conviction. As to Count II, he argues (i) the District

Court’s jury instruction defining harboring was erroneous; (ii) there was insufficient



4
Ohio App. 461-62.
5
  U.S. Sentencing Guidelines Manual § 2L1.1(b)(2)(B) (U.S. Sentencing Comm’n 2018)
(hereinafter, “U.S.S.G.”).
6
  The District Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231. We
have jurisdiction pursuant to 28 U.S.C. § 1291.
                                              4
evidence to support a conviction; and (iii) there was insufficient evidence to support a

sentencing enhancement. We address each in turn.

               A. Conspiracy to transport women interstate for prostitution

       First, Zozaya argues that there was insufficient evidence for the jury to find that he

conspired to transport women across state lines for prostitution. He contends that the

action of transporting prostitutes after they arrived in New Jersey does not involve the

transportation of a person in interstate commerce because the prostitutes arranged and

paid for their own transportation from out-of-state. We disagree. 7

       Section 2421(a) requires proof that the defendant (1) knowingly transported a

person across state lines; and (2) transported the person with the intent that such person

engage in prostitution. 8 As the District Court properly instructed the jury, without

objection from defense counsel, “transportation can be found when someone arranges the

transportation of that person or when someone provides a prostitution job and coordinates

and prearranges the date and time on which that person would travel across state lines to

engage in prostitution.” 9



7
  We exercise plenary review over the District Court’s denial of Zozaya’s motion for
judgment of acquittal based on sufficiency of the evidence. United States v. Repak, 852
F.3d 230, 250 (3d Cir. 2017). In doing so, “[w]e review ‘the evidence in the light most
favorable to the Government,’ afford ‘deference to a jury’s findings,’ and draw ‘all
reasonable inferences in favor of the jury verdict.’” United States v. Moyer, 674 F.3d
192, 206 (3d Cir. 2012) (quoting United States v. Riley, 621 F.3d 312, 329 (3d Cir.
2010)). As such, the defendant bears an “extremely high” burden. United States v.
Iglesias, 535 F.3d 150, 155 (3d Cir. 2008) (internal quotation marks and citation
omitted).
8
  18 U.S.C. § 2421(a).
9
Ohio App. 640; see United States v. Mi Sun Cho, 713 F.3d 716, 720 (2d Cir. 2013).
                                             5
       At trial, Moreno testified that Zozaya hired women as prostitutes, scheduled them

to work at a particular brothel house, and picked them up at the train or bus station to

bring them to a brothel, or instructed one of his workers to do so. Moreno also testified

that almost half of the women came from Queens, New York, which he knew because,

“the first thing [the workers] do is we would always ask where [the women] had come

from” when they picked women up for transport. 10 Guerrero and Pacheco also testified

that Zozaya knew they lived out-of-state. On one occasion, Zozaya picked Guerrero up

from a train station and brought her to a brothel. Moreover, the Government introduced

into evidence numerous text messages between Zozaya’s co-conspirator, Rojas, and

various prostitutes, discussing scheduling and interstate travel plans.

       Zozaya relies on Twitchell v. United States for the proposition that it is not a

violation of § 2421 to cause a woman to transport herself across state lines where the

defendant did not participate in the interstate travel. 11 But Twitchell is inapposite. Here,

it is clear that Zozaya caused interstate travel for the purposes of prostitution by

coordinating and prearranging the date and time on which women would travel interstate

to work for him. And any intrastate travel he provided was not “separate” where he was




10
Ohio App. 342-43.
11
   330 F.2d 759, 759-60 (9th Cir. 1964). In Twitchell, the Ninth Circuit reversed
defendant’s conviction under § 2421 because the Government admitted defendant could
not be “held to have counselled, commanded, or induced such transportation.” Id. at 759
(internal quotation marks omitted). From this admission, the court determined that there
was no evidence defendant participated in the actual interstate travel, although he latter
participated in a trip that “was separate, and entirely intrastate.” Id. at 760.
                                              6
merely the second leg in an otherwise interstate trip taken for one purpose: to work as a

prostitute in his brothels. 12

       Viewed in the light most favorable to the Government, the evidence permitted a

rational jury to conclude that Zozaya conspired with others to cause the transportation of

women across state lines to engage in prostitution.

                                 B. Jury instructions on harboring

       Second, Zozaya argues that the District Court’s jury instruction defining harboring

constituted plain error. We disagree. 13

       A conviction for conspiracy to harbor illegal aliens under 8 U.S.C.

§ 1324(a)(1)(A)(iii) requires proof of conduct that tends “‘substantially to facilitate an

alien’s remaining in the United States illegally and to prevent government authorities

from detecting [the alien’s] unlawful presence.’” 14

       In instructing the jury as to Count II, the District Court first gave the elements that

constitute the crime of harboring an illegal alien. The elements relevant here are:

“[s]econd, the defendant concealed, harbored or shielded from detection the alien, in

violation of law;” and “fourth, that the defendant’s actions in harboring, concealing or




12
Id. at 760.
13
   Because this objection was unpreserved, we exercise plain error review over the
District Court’s jury instructions. Fed. R. Crim. P. 52(b); United States v. Olano, 507
U.S. 725, 732 (1993). Reversal is only warranted if we conclude (1) an error was
committed, (2) it was plain, and (3) it affected the outcome of the proceedings. Id. at
733-34.
14
   United States v. Silveus, 542 F.3d 993, 1003 (3d Cir. 2008) (quoting United States v.
Ozcelik, 527 F.3d 88, 99 (3d Cir. 2008)).
                                               7
shielding substantially facilitated the alien’s ability to remain in the United States[.]”15

The District Court then went on to define and clarify the terms used in the elements of the

crime. Specifically, the District Court instructed that:

       To ‘harbor’ means to simply give or afford shelter or refuge. To ‘shield from
       detection’ means to act in a way that prevents the authorities from learning
       of the fact that an alien is in the United States illegally.

       You need not find the defendant acted secretly or that the harboring of the
       alien was clandestine, as long as you find on the basis of all the evidence that
       the defendant harbored an illegal alien in a way that tended substantially to
       facilitate the alien remaining in the United States illegally or otherwise
       shielded the alien’s illegal status or location from detection by authorities. 16

Zozaya contends that these instructions were lacking because they did not require the

Government “to prove beyond a reasonable doubt conduct that both (a) substantially

facilitates an alien’s remaining in the United States illegally and (b) prevents government

authorities from detecting the alien’s unlawful presence.” 17

       Zozaya fails to account for the fact that when reviewing jury instructions, we

“look at the instructions as a whole, not piecemeal.” 18 Viewing the instructions all

together, we find that there was no plain error. The District Court’s instructions on both

the concealment (element two) and substantial facilitation (element four) elements of

harboring conform to our precedent. 19 Based on these instructions, the jury would have


15
Ohio App. 647.
16
Ohio App. 648.
17
   Zozaya Br. 28-29 (emphasis in original).
18
   United States v. Greenspan, 923 F.3d 138, 147 (3d Cir. 2019); see Cupp v. Naughten,
414 U.S. 141, 146-47 (1973) (stating the “well established proposition that a single
instruction to a jury may not be judged in artificial isolation, but must be viewed in the
context of the overall charge.”).
19
Ohio App. 648.
                                               8
been aware that they needed to find both that Zozaya’s conduct tended to substantially

facilitate an alien’s remaining in the United States, and prevent government detection. 20

In any case, even if there was plain error, Zozaya’s substantial rights were not affected

because, as discussed in greater detail below, there was sufficient evidence for the jury to

conclude that Zozaya conspired to harbor aliens.

                               C. Conspiracy to harbor aliens

       Third, Zozaya argues that there was insufficient evidence for the jury to find that

he conspired to harbor aliens. Specifically, he claims that the evidence was insufficient

to show that he agreed to engage in conduct that would reduce the likelihood the

Government would discover the illegal aliens he employed. We disagree.

       Three former workers of Zozaya testified that Zozaya knew they were

undocumented, and he paid them in cash without filing any tax paperwork.

Moreno testified that Zozaya rented each brothel house in a different name, and



20
   See United States v. George, 779 F.3d 113, 118-20 (2d Cir. 2015) (finding that
although the jury instruction stated that “harboring means simply to afford shelter to,”
and that the jury need not find that the defendant “acted secretly or that the harboring of
the alien was clandestine,” “when viewed as a whole,” the instruction adequately
conveyed the requisite concealment aspect of harboring where it instructed the jury that it
must find defendant’s actions “substantially facilitated the alien’s ability to remain in the
United States illegally” (internal quotation marks and alterations omitted)); see also
United States v. Vargas-Cordon, 733 F.3d 366, 382 (2d Cir. 2013) (“While the court
stated that [h]arboring simply means to shelter, to afford shelter to, the entire charge
taken as a whole conveyed to the jury that simply providing shelter was insufficient . . .
the very next sentence properly instructed the jury that to find that [defendant] harbored
[the alien], it must find based on the evidence in this case that the Government proved
that the defendant . . . afforded shelter to [the alien] in a way intended to substantially
facilitate her remaining here illegally.” (internal quotation marks and citations removed,
emphasis in original)).
                                              9
Pacheco testified that she was not allowed to leave the brothel without permission,

so as not to raise suspicion around the activity in the house. There was also

testimony that Zozaya employed people as lookouts to “monitor” for police

activity near the brothels. 21 The jury could infer from this evidence that Zozaya

worked to “minimize[] the illegal employees’ exposure to the general public” in

order to avoid detection from law enforcement. 22 As such, the jury’s verdict was

not “so insupportable as to fall below the threshold of bare rationality.”23

                                 D. Sentencing enhancement

       Finally, Zozaya argues that there was insufficient evidence to support a six-level

sentencing enhancement for harboring 25 to 99 illegal aliens. 24 We disagree. 25

       At sentencing, the District Court rejected Zozaya’s objection, finding by a

preponderance of the evidence that “there were over 25 illegal aliens harbored by the

defendant.” 26 The District Court’s finding was supported by Special Agent Iatoro’s

testimony that law enforcement encountered “[a]pproximately 30” people on the day

search warrants were executed on the brothels, and the Government proffered that all but


21
Ohio App. 377.
22
   United States v. McClellan, 794 F.3d 743, 751 (7th Cir. 2015); see also United States v.
Chon, 713 F.3d 812, 819 (5th Cir. 2013) (holding that renting hotel rooms and providing
services for illegal aliens so that they could avoid leaving their rooms was “strong
circumstantial evidence that [defendant] was aware of the scope and objectives of the
conspiracy” to violate § 1324).
23
   Coleman v. Johnson, 566 U.S. 650, 656 (2012).
24
   U.S.S.G. § 2L1.1(b)(2)(B).
25
   We exercise plenary review over the District Court’s interpretation and application of
the Sentencing Guidelines and review its factual findings for clear error. United States v.
Cespedes, 663 F.3d 685, 688 (3d Cir. 2011).
26
Ohio App. 672-73.
                                             10
two of those people were in the United States illegally. 27 Zozaya has not claimed that the

agent’s testimony was unreliable, nor has he provided any evidence to rebut the number

of aliens involved. And as discussed, there was sufficient evidence for the jury to find

that Zozaya conspired to harbor aliens, as opposed to them being “simply employed at

the brothels.” 28

         Accordingly, it was not clearly erroneous for the District Court to conclude that

Zozaya’s offense involved the harboring of 25 to 99 illegal aliens.

                                      III.   Conclusion

         For the foregoing reasons, we will affirm the District Court’s judgment.




27
Ohio App. 201.
28
     Zozaya Br. 26.
                                              11